Name: Commission Implementing Regulation (EU) 2015/1721 of 22 September 2015 concerning the classification of certain goods in the Combined Nomenclature
 Type: Implementing Regulation
 Subject Matter: tariff policy;  fisheries
 Date Published: nan

 29.9.2015 EN Official Journal of the European Union L 252/3 COMMISSION IMPLEMENTING REGULATION (EU) 2015/1721 of 22 September 2015 concerning the classification of certain goods in the Combined Nomenclature THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), and in particular Article 9(1)(a) thereof, Whereas: (1) In order to ensure uniform application of the Combined Nomenclature annexed to Regulation (EEC) No 2658/87, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation. (2) Regulation (EEC) No 2658/87 has laid down the general rules for the interpretation of the Combined Nomenclature. Those rules apply also to any other nomenclature which is wholly or partly based on it or which adds any additional subdivision to it and which is established by specific provisions of the Union, with a view to the application of tariff and other measures relating to trade in goods. (3) Pursuant to those general rules, the goods described in column (1) of the table set out in the Annex should be classified under the CN code indicated in column (2), by virtue of the reasons set out in column (3) of that table. (4) It is appropriate to provide that binding tariff information issued in respect of the goods concerned by this Regulation which does not conform to this Regulation may, for a certain period, continue to be invoked by the holder in accordance with Article 12(6) of Council Regulation (EEC) No 2913/92 (2). That period should be set at three months. (5) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column (1) of the table set out in the Annex shall be classified within the Combined Nomenclature under the CN code indicated in column (2) of that table. Article 2 Binding tariff information which does not conform to this Regulation may continue to be invoked in accordance with Article 12(6) of Regulation (EEC) No 2913/92 for a period of three months from the date of entry into force of this Regulation. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 September 2015. For the Commission, On behalf of the President, Heinz ZOUREK Director-General for Taxation and Customs Union (1) OJ L 256, 7.9.1987, p. 1. (2) Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (OJ L 302, 19.10.1992, p. 1). ANNEX Description of the goods Classification (CN code) Reasons (1) (2) (3) Whole clams (Meretrix meretrix, Meretrix lyrata) in the shell, having undergone a heat treatment, subsequently frozen, in tightly packed mesh bags, presented in 10 kg packages. During the heat treatment the clams are immersed in water at a temperature of between 98 °C and 100 °C for at least 7 minutes. During that immersion, the temperature of the inside of the clams reaches at least 90 °C for 90 seconds. The product is not suitable for immediate consumption. 1605 56 00 Classification is determined by general rules 1 and 6 for the interpretation of the Combined Nomenclature and the wording of CN codes 1605 and 1605 56 00. Simple scalding (blanching), consisting of a light heat treatment which does not entail cooking as such, does not exclude classification in Chapter 3 (see also the Explanatory Notes to the Combined Nomenclature (CNEN) to Chapter 3, General, point 2). However, clams that have undergone a heat treatment leading to a temperature on the inside of the clams of at least 90 °C for 90 seconds cannot be considered as blanched but as cooked clams. The product is therefore to be classified under CN code 1605 56 00 as prepared clams.